Citation Nr: 0713314	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-06 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
July 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

This decision has been before the Board previously, and in a 
January 2005 decision, the claim for entitlement to service 
connection for PTSD was denied.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) which, in an October 2006 order, vacated and 
remanded the Board's decision for compliance with specific 
Court instructions.  

The veteran was afforded a Travel Board Hearing in August 
2004 before a Veterans Law Judge who is no longer in the 
employment of VA.  A transcript is associated with the claims 
file, and the veteran stated that he did not wish to have 
another hearing before the Undersigned Veterans Law Judge.  


FINDING OF FACT

The veteran was aboard USS Decatur in May 1964, during which 
time the vessel was struck by an aircraft carrier, causing 
severe structural damage to the ship; as a result of this 
stressful incident, the veteran developed fear and anxiety 
which currently manifests as delayed-onset PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A;  38 C.F.R. §§ 3.303, 3.304(f) (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to 
this claim.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

The veteran's claim for entitlement to service connection for 
PTSD was denied by a January 2005 Board decision signed by a 
Veterans Law Judge no longer employed by the Board.  The 
veteran, acting pro se, appealed this decision to the Court, 
arguing that the Board did not offer adequate reasons and 
bases for issuing a denial of the claim.  Counsel for the 
Secretary of Veterans Affairs (Secretary) and the veteran 
both agreed that the veteran did not serve in combat.  
However, they also concur that the Board did not supply an 
adequate rationale for its discounting of the veteran's 
involvement in an at-sea accident, where the veteran's ship, 
the USS Decatur, was struck by another vessel in May 1964.  
The Court took judicial notice of the fact that the veteran 
was aboard the Decatur during this confirmed accident, and 
stated that it was improper for the Board to conclude that 
the veteran's presence aboard ship at the time of the 
incident was not confirmed.  Furthermore, it was improper for 
the Board to conclude that even if the veteran was aboard the 
ship at the time of the incident, that there was no way he 
could have been exposed to a stressor (since there was only 
one recorded fatality).  The Court has upheld the Board's 
previous determination that the veteran did not engage in 
combat, but has instructed the Board to evaluate the claim 
based on the veteran's confirmed presence on USS Decatur in 
May 1964.  

Regarding a current diagnosis of PTSD, there is ample 
psychiatric evidence of record to show that the veteran meets 
the diagnostic criteria for PTSD.  In an October 2000 VA 
"fee basis" psychiatric examination, the veteran was 
assessed as having PTSD linked to several claimed in-service 
stressors, to include the striking of his ship by an aircraft 
carrier.  

The Court has taken judicial notice of the fact that the 
veteran was aboard USS Decatur in May 1964 when an at-sea 
collision caused severe damage to the ship.  The veteran has 
expressed that this incident caused him to have great 
apprehension and fear for his safety, with the residual 
memory of the incident haunting him at the present time.  The 
Board notes that it is not necessary for the veteran to have 
been actively involved in every part of the stressful event 
claimed.  Indeed, it is sufficient for the veteran to have 
been in proximity to the event, with the verification of 
every detail of involvement not being necessary.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  As this is the case, the 
veteran's service aboard Decatur during the accident is 
adequate to verify his claimed stressor.  Thus, there is a 
confirmed diagnosis of PTSD, a verified stressor, and an 
October 2000 competent medical opinion linking the veteran's 
stressor with his PTSD.  Accordingly, service connection for 
PTSD is warranted.   




ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


